 

EXHIBIT 10.2

 

REVOLVING CREDIT NOTE

 

$18,000,000 Date: December 14, 2017

 

This Revolving Credit Note (this "Note") is executed and delivered under and
pursuant to the terms of that certain Revolving Credit, Term Loan and Security
Agreement dated as of the date hereof (as amended, restated, modified or
otherwise supplemented from time to time, the "Credit Agreement") by and among
CTI INDUSTRIES CORPORATION, an Illinois corporation ("Company"; together with
each Person joined to the Credit Agreement as a borrower from time to time,
collectively the "Borrowers" and each individually, a "Borrower"), each other
Credit Party party thereto from time to time, the financial institutions which
are now or which hereafter become a party thereto (collectively, the "Lenders")
and PNC BANK, NATIONAL ASSOCIATION ("PNC"), as agent for the Lenders (in such
capacity, the "Agent"). Capitalized terms not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

 

FOR VALUE RECEIVED, Borrowers hereby, jointly and severally, promise to pay to
PNC BANK, NATIONAL ASSOCIATION ("Holder"), at the office of Agent located at PNC
Bank Center, Two Tower Center, 8th Floor, East Brunswick, New Jersey 08816 or at
such other place as Agent may from time to time designate to Borrowers in
writing:

 

(i)       the principal sum of Eighteen Million and 00/100 Dollars ($18,000,000)
or, if different from such amount, the unpaid principal balance of Holder's
Revolving Commitment Percentage of the Revolving Advances as may be due and
owing under the Credit Agreement, payable in accordance with the provisions of
the Credit Agreement, subject to acceleration upon the occurrence of an Event of
Default under the Credit Agreement and during the continuation thereof, or
earlier termination of the Credit Agreement pursuant to the terms thereof; and

 

(ii)       interest on the unpaid principal amount of this Note from time to
time outstanding until such principal amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Credit
Agreement. In no event, however, shall interest exceed the maximum interest rate
permitted by law. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Agent and at the direction of
Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), interest shall
be payable at the Default Rate.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is secured, inter alia, by the liens granted pursuant to the
Credit Agreement and the Other Documents, is entitled to the benefits of the
Credit Agreement and the Other Documents and is subject to all of the
agreements, terms and conditions therein contained.

 

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.

 

 

 

 

If an Event of Default under Section 10.7 of the Credit Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys' fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof to the extent
provided in the Credit Agreement. If any other Event of Default shall occur
under the Credit Agreement or any of the Loan Documents, which is not cured
within any applicable grace period, then this Note may, as provided in the
Credit Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys' fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.

 

Borrowers expressly waive any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Credit Agreement.

 

[Signature Page Follows]

 

 -2- 

 

 

BORROWERS: CTI INDUSTRIES CORPORATION,   an Illinois corporation, as Borrower  
      By: /s/ Stephen M. Merrick   Name: Stephen M. Merrick   Title: CEO

 

Signature Page to Revolving Credit Note

 

 

